Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the PCT application to Hache et al (WO2010/014414 A2) in view of the PG-Pub to Maas et al (‘310).
Hache et al discloses a seismic sensor station including a housing (10).  The station includes a base (12) and a lid (14), which when assembled together form a shell wherein the base (12) and the lid (14) both have a shell side and an exterior side, and a sensor spike (22) attached to the base on the exterior side of the base, and protruding outward from the shell.  The housing is provided with two cable docking ports (24a, 24b), each allowing passage of a cable (20) from outside to inside the shell, which two cable docking ports (24a, 24b) are exclusively provided in the removable lid (14).
The differences between claim 1 and Hache et al is the instant claim specifies (a) that the lid is removable, and (b) that the cable is a fiber optical cable.

In view of Maas et al, it would have been obvious to one of ordinary skill in the art to have modified Hache et al by modifying the lid so as to removable and therefore easily access the sensor and further by substituting an optical fiber cable for the generic cable disclosed in Hache et al since fiber optical cables offer immunity to RF and EM interference.  Claim 1 is so rejected.
Per claim 6, see Fig. 4.4 and 4.5
Per claim 7, see epoxy (448).

Claim Objections
Claims 6 and 8-11 are objected to because of the following informality;
“an filler chamber” should read “a filler chamber” and “whereby” should be replaced by “wherein”.  Appropriate correction is required.

Allowable Subject Matter
Claims 2-5 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl